Title: To Alexander Hamilton from William S. Smith, 11 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 11th. 1799.
          
          On the 26th. of octr. I issued the following order—The Brigade Qr. Master will make immediate arrangements with the Contractor to have a sufficient quantity of Stone for the foundation of Chimnies, and bricks for the Chimnies in front of the line marked for the cantoonments of the 11th. 12th. & 13th. Regiments he will give the Contractor an estimate of the quantity requisite, who will without delay supply them—The Brigade Qr. Mr will make regular returns to the Commanding officer of all articles forwarded for the use of the Brigade, that a regular and equal distribution may be made to the respective Regiments promptly—&c. This morning I received the following report from The Brigade Qr. Master. Sir. I have to report to you that notwithstanding repeated applications to the Contractor for Bricks, and as many assurances from him and his Agents that they should be furnished without delay, the Brigade is still without this necessary article for the completion of the Hutts. &c.
          The Troops have been very industrious, we have all our mens Hutts up and many of the Company officers, we are ready to lay the rafters & roof the buildings, and had we been supplied with the necessary materials of brick & lime we should have compleated our work in the course of this week, but from the carelessness or fault of the Contractor we are most unpleasantly situated, I understand he has been in new York some time—immediately on the receiving the written report of the Qr. Master, I sent to Rawaway, & shall to-morrow by 12. o’Clock know what Quantity of Brick I can get there, in the mean time I have extended the supply of Stone, finding it absolutely necessary to proceed with stone work to the mantle tree, from whence if I can get Brick, they will be used, if not, I shall be under the necessity of proceeding as high as possible with stone, & from thence cat the Chimnies, with sticks and mortar, for the season is so rapidly advancing, that it will not do, to rely any longer upon the uncertain movements of the Contractor, who natures God never formed for, exertion, & on whom it will never do to rely—You will be indulgent to me, in the deviations I am forced to make, I do it with reluctance, and nothing but the necessary attention to the comfort & accommodation of the troops could in any degree reconcile it, even to my own mind—there is an absolute necessity of something being done promptly—this I shall hazard and have them accommodated in some way or another, alway’s keeping a strict eye to public economy & that there are no unnecessary expenditures made
          I have the Honor to be, Sir, with great respect, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. Commdr.
          
        